Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 6, 8, 10-13, 15, 16, 18-20, 22 and 23 are presented.
IDS are considered.
Drawings as filed are accepted. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
8. (Currently Amended). The automatic [[A]] system according to c1aim 1, wherein at least one of the first movement recorder and/or second movement recorder is an acoustic device selected from a directional microphone or an ultrasound recorder.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 4, 6, 8, 10-13, 15, 16, 18-20, 22 and 23 are allowed in view of searches conducted, consideration of the claims, records submitted by applicant and prior arts considered pertinent to the invention.
References considered pertinent to the invention include:
Ronning (US 2014/0261151) - The system and method of producing an avoidance response in an animal, and more particularly, producing an avoidance response by illuminating 
Piesinger (US 8,742,977) - A bistatic radar receiver is located on a wind turbine and surrounded by multiple bistatic transmitters to detect and precisely track the positions of nearby birds. Bird target reflections from multiple transmitters are received by the radar receiver and their position and track determined from the transmitter locations, receiver location, and measured transmitter-to-target-to-receiver ranges. Target position and altitude accuracy is similar to GPS. When birds are detected to be on a collision course with the wind turbine, a deterrent is activated to scare them away. Deterrents can be flashing strobe lights, intense sound, air cannon, or any other effective bird deterrent.
Hamminga et al. (US 2015/0130618) -A bistatic radar receiver is located on a wind turbine and surrounded by multiple bistatic transmitters to detect and precisely track the positions of nearby birds. Bird target reflections from multiple transmitters are received by the radar receiver and their position and track determined from the transmitter locations, receiver location, and measured transmitter-to-target-to-receiver ranges. Target position and altitude accuracy is similar to GPS. When birds are detected to be on a collision course with the wind turbine, a deterrent is activated to scare them away. Deterrents can be flashing strobe lights, intense sound, air cannon, or any other effective bird deterrent.
The references do not disclose the claimed invention, in particular:
An automatic system for detecting, classifying and determining a position of flying animals based on real time image data processing of data in at least first, second and third detection zones, wherein the at least first, second and third detection zones are defined with respect to a predetermined reference point positioned at a location of a turbine, wherein the third detection zone is closest to the predetermined reference point, the first detection zone is furthest from the predetermined reference point, and the second detection zone is between the first and third detection zones, the system comprising:
a detection module configured to detect the flying animals and comprising at least a first movement recorder and a second movement recorder for collecting data representing the flying animals;
a local processor associated with the detection module and configured to remove background noise from the data gathered by the detection module and detect coordinates of objects in an image plane;
an analysis module configured to receive data of the object coordinates from the local processor and analyze said data to detect a presence of flying animals in one of the first, second, or third detection zones and classify such the flying animals by species and/or size;

a cascade deterrence system, where particular actions are implemented based on the size and the position of the detected flying animal, and possible actions are selected from activating a strobe light deterrent or an audio deterrent or stopping of the turbine disposed at the predetermined reference point, and combinations thereof; and

on the classification and position of detected flying animals,

wherein the system activates the deterrent depending on the presence of the detected flying animal in the second detection zone, such that a first deterrent is activated when the flying animal is detected within the second detection zone and a second deterrent is activated when the flying animal is detected within the third detection zone. (Emphasis added)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/QUAN M HUA/Primary Examiner, Art Unit 2645